DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/08/2021 has been entered.  Claims 1, 4-6, 8-17 and 19-21 have been amended.  Claims 2, 3, 7 and 18 have been cancelled.  Claims 1, 4-6, 8-17 and 19-21 are pending. 
Regarding the 112 rejection to claim 18 the amendment cancelling the claim renders the rejection moot. 
Response to Arguments
	Applicant’s arguments filed on 11/08/2021 have been fully considered but they are considered moot.  Independent claims 14, 15 and 17 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
In Applicant’s remarks dated 11/08/2021, Applicant argues improper invocation of 112(f) in the Non Final Office action dated 07/07/2021.  Applicant asserts that in the absence of the term “means” in the claim language conflicts with the Office’s requirement to use the broadest reasonable interpretation.  Applicant’s Remarks, page 7.   Examiner respectfully disagrees.  As recited in the Non Final Office action of 07/07/2021, this application includes one 
Applicant argues that the Office has failed to articulate a rationale as to why a person having ordinary skill in the art would have modified the disclosures of the combined art of record to include the noted claim limitation.  Applicant’s Remarks, page 9. Applicant asserts that the reliance of paragraph 18 of Tweardy as the basis for modification of the prior art is inadequate as Tweardy fails to describe the limitation where different pin configurations are used within the same skull clamp.  Applicant’s Remarks, page 9.  Examiner respectfully disagrees.  
Examiner respectfully submits that Tweardy contemplates use of different pin configurations within the same clamp.  In the Office action dated 07/07/2021, Examiner indicated that the skull pins of Tweardy can be used to retrofit older halo or tongs (a device for stabilizing a head of a patient during a medical procedure, or may be sold as a part of a kit along with tongs or a halo, [0020]).  Office action dated 07/07/2021, page 13.  Thus, Tweardy discloses use of an analogous skull clamp (see also, for example, Tweardy a [0004-0007]) and discloses different pin configurations ([0018]) within the same analogous skull clamp.  Accordingly, Applicant’s argument is not persuasive.

Examiner respectfully submits that the meaning of the words of approximation cannot be ascertained from the specification.  For example, with regard to claim 5, pertaining to the term “substantially equal” there are no guidelines or examples in the specification indicating what “substantially equal” means nor has Applicant provided any citation of the specification.  Similarly with regard to for example, with regard to claim 8 which recites, “within the range of about 3 degrees to about 23 degrees” there are no guidelines or examples in the specification indicating what “about.”  Thus Applicant’s argument is not persuasive and the indefiniteness rejection is maintained with regard to claims 5, 6, and 8-13. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force adjustment feature configured to adjust an amount of force applied” in claims 1, 14, 15, 21.
Claim limitation “force adjustment feature configured to adjust an amount of force” has been interpreted under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph, because it uses a generic placeholder “feature” as a substitute for means coupled with functional language “to 
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation “force adjustment feature” described in the specification includes a torque screw [00018]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Regarding claim 5, line 2, the term “substantially” in the limitation is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word substantially is not present).
	Regarding claim 6, line 2, the term “substantially” in the limitation is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word substantially is not present).
	Regarding claim 8, lines 2-3, the term “about” which occurs three times in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present).

	Regarding claim 10, line 4, the term “about” which occurs twice in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present).
	Regarding claim 11, line 2, the term “about” which occurs twice in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present).
	Regarding claim 12, line 2, the term “about” which occurs in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For 
	Regarding claim 13, line 2, the term “about” which occurs twice in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 1, 4-6, 8-13, 21, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlauer (US 20090014011) in view of Cherry (US 5197965) and in further view of Tweardy (US 2002/0042618).
	Regarding claim 14, Edlauer discloses a skull clamp 10  for stabilizing a head of a patient during a medical procedure (Mayfield type head clamp 10, [0082]), see annotated Fig. 2 below), 

    PNG
    media_image1.png
    607
    710
    media_image1.png
    Greyscale


wherein the skull clamp comprises: (a) a first arm , wherein the first arm comprises a first upright portion (annotated Fig. 2 above) connected with a first lateral portion (annotated Fig. 2 above); (b) a second arm (annotated Fig. 2 above), wherein the second arm comprises a second upright portion (annotated Fig. 2 above)-3-Serial No. 16/582,167 connected with a second lateral portion (annotated Fig. 2); (c) at least two pin assemblies (annotated Fig. 2 above, [0082]) connectable with the first or second arm (annotated Fig. 2); (d) a plurality of pins 1, 2, 3 configured to engage a skull of the patient to stabilize the head of the patient (annotated Fig. 2, [0082]), wherein each of the 
Edlaurer discloses the invention as described above.  
Edlauer does not explicity discloses a force adjustment feature configured to adjust an amount of force applied by the plurality of pins to the head of the patient.
Cherry teaches an analogous skull clamp (Fig. 1) having an analogous first pin assembly 19, 20 (pin carrier 19, pin 20, col. 2, lines 7-21) and an analogous second pin assembly 17, 18, 14, 15 (skull pins 17, 18, sockets 14, 15, col. 2, lines 7-21) having an analogous first arm 11 (fixed arm 11, see annotated Fig. 1 below) and an analogous second arm that are selectively and adjustably connectable (the arms are capable of telescoping over each other, col. 1 ,lines 7-21)  and comprises a  force adjustment feature 19 (pin carrier 19) configured to adjust an amount of force applied by the plurality of pins to the head of the patient (col. 2, lines 15-21).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a force adjustment feature configured to adjust an 
Edlauer in view of Cherry discloses the invention as described above.  Edlauer in view of Cherry does not explicitly disclose wherein the first pin angle and the second pin angle differ.
Tweardy teaches an analogous first pin 10 and an analogous pair of pins 10 of an analogous skull clamp (Tweardy indicates the skull pins of the present invention can be sold individually to retrofit older halos or tongs [an analogous skull clamp], or may be sold as part of a kit, along with tongs or a halo, [0020]; Tweardy indicates the skull pin 10 is designed to be used within the industry standard halo or the industry standard tong ([0017]; Tweardy cites US 5961528 & US 5122132 which provide examples of industry standard halos or tongs that use multiple pins) wherein an analogous first pin angle and an analogous second pin angle of the pair of pins is defined by an intersection of a longitudinal axis of the respective pins with an axis of the respective pins proximally along the respective pins (see annotated Fig. 2 below showing an analogous pin angle), 

    PNG
    media_image2.png
    365
    832
    media_image2.png
    Greyscale


wherein the first pin angle and the second pin angle differ (Tweardy teaches ranges of pin angles that must be chosen so that the angle is sufficiently small to be capable of holding the pin in place in the skull while not so small that the pin will break easily,[0017]- [0018];Tweardy contemplates multiple pins as described above [0017]; thus it follows that Tweardy teaches wherein the first pin angle and the second pin angle differ).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the second pin angle of the pair of pins of the skull clamp of Edlauer such that it is different than the first pin angle of the first pin, as taught by Tweardy, in order to provide an improved skull clamp with improved pins such that each pin is capable of holding the pin in place in the skull, while not so small that the pin will break easily (Tweardy, [0018]).
Regarding claim 1, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses wherein the force adjustment feature is associated with only a select one of the pin assemblies (Cherry, Fig. 1 shows force adjustment feature 19 associated with only the analogous first pin assembly having pin 20, see also Cherry col. 2, lines 22-24)
Regarding claim 4, Edlauer in view of Cherry and in further view of Tweardy disclose the invention as decribed above and further disclose wherein the second pin angle is smaller than the first pin angle (Tweardy teaches ranges of pin angles that must be chosen so that the angle is sufficiently small to be capable of holding the pin in place in the skull while not so small that 
Regarding claim 5, Edlauer in view of Cherry and in further view of Tweardy disclose the invention as described above and further disclose the first pin angle and the second pin angle are configured such that a pressure exerted on the head of the patient when stabilized is substantially equal (Force = pressure X area; the area of the first pin assembly [half the head] is approximately equal to the area of the second pin assembly [other half of the head]; the maximum forces acting on pin 1 are in a range of about 400 N, Edlauer, [0091]; the maximum forces for pins 1 and 2 were within a range of about 200 N, Edlauer, [0092]; it follows that  a pressure exerted on the head is substantially equal where the first pin and the pair of pins each contact the head of the patient).  
Regarding claim 6, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses the first pin angle and the second pin angle (annotated Edlauer Fig. 2 above) are configured such that the pins each have a substantially equal bone0101546.0722711- 18 - penetration depth when stabilizing the head of the patient (Pin 1 has a penetration depth less than 1.5 mm; pin 2 has a penetration depth less than or equal to 1.0 mm and pin 3 has a penetration depth less than 1.0 mm; as pin 1 has a penetration depth of less than 1.5 mm it includes a depth of 1.0 which is equal to the depths disclosed for pins 1 and 2; Edlauer, [0087]-[0089]; there are overlapping ranges of pin depths meaning that equal pin depths are disclosed).
Regarding claim 8, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses wherein the first pin angle and the 

    PNG
    media_image2.png
    365
    832
    media_image2.png
    Greyscale

Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the angles of the pins of the combination of Cherry and Tweardy to be within claimed range of about 3 degrees to about 23 degrees with the difference between the first pin angle and the second pin angle is at least 1 degree,  as Applicant has appeared to place no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the angles of the pins of the combination of Cherry and Tweardy to be within claimed range of about 3 degrees to about 45 degrees with the difference between the first pin angle and the second pin angle is at least 1 degree,  as Applicant has appeared to place no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990
 Regarding claim 10, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and Edlauer further discloses wherein the amount of force applied by the first pin when stabilizing the head of the patient is between about 270 newtons and about 360 newtons (see annotated Edlauer Fig. 6 below).

    PNG
    media_image3.png
    659
    861
    media_image3.png
    Greyscale

	Regarding claim 11, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses a force applied by each pin of the pair of pins when stabilizing the head of the patient is between about 135 newtons and about 180 newtons (see annotated Edlauer Fig. 6A above where the lower circled area includes a halfway point [150 N] between 100 and 200 newtons).
Regarding claim 12, Edlauer in view of Cherry and in further view of Tweardy disclose the invention as described above and further disclose the second pin angle is greater than or equal to about 1 degree smaller than the first pin angle of the first pin (the pin angle range of 15 degrees to 25  degrees of Tweardy [0018] includes values which differ by 1 degree) .
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, the combination of Edlaeur, Cherry and Tweardy disclose the invention as described above according to claim 1 and further discloses the second pin is between about 1 degree and about 5 degrees smaller than the first pin angle of the first pin  (the pin angle range of 15 degrees to 25 degrees of Tweardy [0018] includes values which differ by  between 1 degree and 5 degrees) .
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the angles of the pins of the combination of Edlauer, Cherry and Tweardy such that the second pin angle of each pair of the pins is between about 1 degree and about 5 degrees smaller than the first pin angle of the first pin as Applicant has appeared to place no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 15, Edlauer discloses a skull clamp 10 for stabilizing a head of a patient during a medical procedure (Mayfield type head clamp 10, [0082], see annotated Edlauer Fig. 2 above with regard to 103 rejection of claim 14), wherein the skull clamp comprises: (a) a first arm, wherein the first arm comprises a first upright portion (annotated Fig. 2 above) connected with a first lateral portion (annotated Fig. 2 above); (b) a second arm (annotated Fig. 2), wherein the second arm comprises a second upright portion connected with a second lateral portion (annotated Fig. 2); -4-Serial No. 16/582,167 (c) at least two pin assemblies (annotated Fig. 2 above, [0082]) connectable with the first or second arm (annotated Fig. 2); (d) a plurality of pins 1, 2, 3 configured to engage a skull of the patient to stabilize the head of the patient (annotated Fig. 2, Edlauer [0082]), wherein each of the pin assemblies has at least one pin of the plurality of pins (annotated Fig. 2), wherein a first number of pins on a first side of the patient's head is more or less than a second number of pins on a second side of the patient's head that is opposite to the first side of the patient's head (annotated Fig. 2).
	Edlauer does not disclose a force adjustment feature configured to adjust an amount of force applied by the plurality of pins to the head of the patient, wherein the force adjustment feature is associated with only a select one of the pin assemblies.
Cherry teaches an analogous skull clamp (Fig. 1) having an analogous first pin assembly 19, 20 (pin carrier 19, pin 20, col. 2, lines 7-21) and an analogous second pin assembly 17, 18, 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a force adjustment feature configured to adjust an amount of force applied by the plurality of pins to the head of the patient wherein the force adjustment feature is associated with only a select one of the pin assemblies of the skull clamp of Edlauer, as taught by Cherry, order to provide an improved skull clamp with a mechanism to facilitate adjustment of the pin and to adjust the depth penetration per patient needs. 
Edlauer in view of Cherry discloses the invention as described above and further discloses a pinning pressure equilibrium among the first pin, the second pin, and the third pin (Force = pressure X area; the area of the first pin assembly [half the head] is approximately equal to the area of the second pin assembly [other half of the head]; the maximum forces acting on pin 1 are in a range of about 400 N, Edlauer, [0091]; the maximum forces for pins 1 and 2 were within a range of about 200 N, Edlauer, [0092]; it follows that a pressure exerted on the head is substantially equal where the first pin and the pair of pins each contact the head of the patient) .

Tweardy teaches an analogous first pin 10 and an analogous pair of pins 10 (Tweardy teaches multiple skull pins 10 of an analogous skull clamp (Tweardy indicates the skull pins of the present invention can be sold individually to retrofit older halos or tongs [an analogous skull clamp], or may be sold as part of a kit, along with tongs or a halo, [0020]; Tweardy indicates the skull pin 10 is designed to be used within the industry standard halo or the industry standard tong ([0017]; Tweardy cites US 5961528 & US 5122132 which provide examples of industry standard halos or tongs that use multiple pins) wherein )  where the pairs of pins and the single pin are non uniform (Tweardy teaches a range of pin angles that must be chosen so that the angle is sufficiently small to be capable of holding the pin in place in the skill while not so small that the pin will break easily, [0017]-[0018]) and each pin of the pair of pins comprises a second pin angle different than the first pin angle of the first pin (Tweardy teaches ranges of pin angles that must be chosen so that the angle is sufficiently small to be capable of holding the pin in place in the skull while not so small that the pin will break easily, [0018];Tweardy contemplates at least two pins as described above with different angles [0017]-[0018]; thus it follows that Tweardy contemplates a first pin and a pair of pins where an angle of each pin is determined based on the best angle to hold the respective pins in place without breaking which may be non uniform [pins having different angles are non uniform]) to improve a pinning pressure equilibrium among the first pin, the second pin, and the third pin (capable of this intended use as structural limitations met).

Regarding claim 16, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses (different angles of the first pin and the pair of pins [Tweardy, [0018]] implicitly will have different shapes).
Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlauer (US 20090014011) and in further view of Tweardy (US 2002/0042618).
Regarding claim 17, Edlauer discloses a skull clamp 10 for stabilizing a head of a patient during a medical procedure (Mayfield type head clamp 10, [0082], see annotated Edlauer Fig. 2 with regard to 103 rejection for claim 14), wherein the skull clamp comprises: (a) a first arm, wherein the first arm comprises a first upright portion connected with a first lateral portion (annotated Fig. 2 above); (b) a second arm, wherein the second arm (annotated Fig. 2) comprises a second upright portion connected with a second lateral portion (annotated Fig. 2); (c) at least two pin assemblies (annotated Fig. 2 above, [0082]) connectable with the first or second arm (annotated Fig. 2); and -5-Serial No. 16/582,167 (d) a plurality of pins 1, 2, 3  configured to engage a skull of the patient to stabilize the head of the patient (annotated Fig. 2, [0082]), wherein each of the 

    PNG
    media_image4.png
    372
    547
    media_image4.png
    Greyscale

a second pin 7 and a third pin 7 on the second side of the patient’s head (annotated Fig. 5 above, pin is an exemplary pin for clamp, [0083]-[0085]), each comprise a second tapered portion having a second conical shape with a second radius (Fig. 5, [0085]) a first contact area of the second pin and third pin (Fig. 2), a second contact areas of the first pin (annotated Fig. 2) and a pinning pressure ([0091]-[0092]) when the skull clamp is used to stabilize the head of the patient ([0084]).
Edlauer does not disclose wherein the second radius is smaller than the first radius.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second radius of the pair of pins of the skull clamp of Edlauer is smaller than the first radius of the first pin of the skull clamp of Edlauer, as 
Edlauer in view of Tweardy discloses the invention as described above and further discloses wherein a first contact area of the second pin and the third pin is less than a second contact area of the first pin when the skull clamp is used to stabilize the head of the patient (the radius of rounded end 38 is between 0.025 and 0.075 mm, preferably between 0.04 and 0.06, and more preferably about 0.05 mm; Tweardy, [0018]; The radius is chosen so that pin tip 14 does not slip out of the patient's bone, but yet the tip is structurally strong and stable, Tweardy, [0018]; The radius can be made larger or smaller than 0.05 mm, providing it meets these conditions Tweardy, [0018], thus it follows that Tweardy contemplates that the contact area [inserted lower portion]  of the second pin and the third pin may be less than the contact area of the single pin in situations where the radius of the contact area of each pin of the pair of pins is smaller than the radius of the single pin) thereby improving a pinning pressure among the first pin, the second pin, and the third pin (capable of this intended use as structural limitations are met).
Regarding claim 19, Edlauer in view of Tweardy discloses the invention as described above and Edlaeur further discloses wherein the first pin comprises a first circular area in cross section at a first penetration depth (see Edlauer Fig. 5, [0083]), and wherein each of the second and third pins comprise  a second circular area in cross section at the first penetration depth (Edlauer Fig. 5, exemplary pin is shown for use in the skull clamp, [0083]-[0085]; all pins have first circular area in cross section at a penetration depth).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786          

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786